Name: Council Regulation (EEC) No 4251/88 of 21 December 1988 amending Regulation (EEC) No 354/79 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade
 Date Published: nan

 31 . 12 . 88No L 373 / 58 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4251 / 88 of 21 December 1988 amending Regulation (EEC) No 354 / 79 laying down general rules for the import of wines , grape juice and grape must 1988 ; whereas , taking into account the time necessary to examine the implementation of a future regime , it would be appropriate to extend the period mentioned above by one month , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 4250 / 88 ( 2 ), and in particular Article 70 (2 ) thereof, Having regard to the proposal from the Commission , Whereas Article 1 ( 2) and the second subparagraph ofArticle la of Regulation (EEC) No 354 / 79 ( 3 ), as last amended by Regulation (EEC ) No 3805 / 85 ( 4 ), sets out the facilities of import for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity as well as an analysis report ; whereas , Article 16 (2 ) of the said Regulation limits the said facilities to a trial period of three years expiring 31 December Article 1 Article lb (2 ) of Regulation (EEC) No 354 / 79 is hereby replaced by the following: '2 . The provisions referred to in Article 1 ( 2) and the second subparagraph of Article la shall apply from 1 January 1986 to 31 January 1989 .' Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU (&gt;) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) See page 55 of this Official Journal . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 97 . ( 4 ) OJ No L 367 , 31 . 12 . 1985 , p. 39 .